Citation Nr: 1707013	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  11-22 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether the notice of disagreement to a February 2007 rating decision was timely.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel

INTRODUCTION

The Veteran served on active duty from March 1978 to March 1984.  

By letter dated March 2010, the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO) informed the Veteran that her notice of disagreement with a February 2007 rating action was not timely filed.  She appealed this determination to the Board of Veterans' Appeals (Board).  

In her substantive appeal, the Veteran indicated she wanted to testify at a Travel Board hearing before a Veterans Law Judge.  She withdrew her hearing request in February 2016.


FINDINGS OF FACT

1.  By letter dated February 24, 2007, the RO notified the Veteran of the February 2007 rating decision, and that she had one year in which to appeal.

2.  The Veteran's notice of disagreement with this determination was not received until March 2010.


CONCLUSION OF LAW

The Veteran's notice of disagreement with the February 2007 rating decision was not timely.  38 C.F.R. §§ 20.200, 20.302 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The VCAA does not apply to claims where, as in this case, there is no dispute as to the facts and the law is dispositive.  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001); Mason v. Principi, 16 Vet. App. 129.  The U.S. Court of Appeals for Veterans Claims (Court) has held that the VCAA does not affect matters on appeal when the question is limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Thus, the Board concludes that no further action under the VCAA is necessary regarding this matter.

By rating decision dated February 2007, the RO granted service connection for hypertension and denied service connection for poor circulation of the feet, peripheral vascular disease of the legs, cardiovascular disease and "high blood platelets."  The Veteran was notified of this action by letter dated February 24, 2007.

In a Statement in Support of Claim dated January 10, 2010, the Veteran stated that she was reopening her claim for hypertension, poor circulation of the feet and peripheral vascular disease.  She indicated these disabilities were all caused by high blood platelets.  She referred to the February 2007 rating decision.

The Veteran submitted another Statement in Support of Claim in March 2010.  She included a heading "my appeal."  She referred to foot pain that had its onset in service, and noted that a physician told her years after service that she had high blood platelets.  

In a March 2010 letter, the RO notified the Veteran that her letter that was received in March 2010 could not be accepted as a notice of disagreement.  The letter noted that the February 24, 2007 letter advised her that she had one year from that date to appeal. 

In a letter dated March 2007, and received in March 2010, the Veteran stated she was appealing the February 2007 rating action.  

An appeal consists of a timely filed notice of disagreement and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.

Except in the case of simultaneously contested claims, a claimant, or his or her representative, must file a notice of disagreement with a determination by the agency of original jurisdiction within one year from the date that agency mails notice of the determination to him or her.  Otherwise, that determination will become final.  38 C.F.R. § 20.302.

The Veteran asserts that she did, in fact, appeal the February 2007 rating decision.  She maintains that she never heard from the VA until 2010, and that since she read on the internet that it could take the VA two years to respond, she waited patiently.  

The Veteran has conceded that she received notice of the February 2007 rating action.  The record discloses, however, that she did not submit a notice of disagreement until March 2010, more than two years years following the expiration of the time limit she had to initiate an appeal.  The Board acknowledges that she submitted a statement dated March 2007, but it was not received until March 2010.  The Board concludes, accordingly, that her notice of disagreement was not timely.


ORDER

Since the Veteran's notice of disagreement with a February 2007 rating decision was not timely, the appeal is denied.



____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


